Citation Nr: 0936271	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, to include a 
psychosis, has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision that denied reopening the 
Veteran's claim for service connection for a psychiatric 
disorder, to include psychosis.  The Veteran filed a notice 
of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) during the same month.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2003.

In June 2004, the Board issued a decision (signed by a 
Veteran Law Judge that is no longer with the Board) declining 
to reopen the Veteran's claim for service connection for a 
psychiatric disorder, to include a psychosis.  The Veteran 
appealed the Board's June 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2006, 
the Court issued a Memorandum Decision vacating the Board's 
June 2004 decision and remanding the claim to the Board for 
proceedings consistent with the Court's decision.

In March 2007, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development.  After completing further development, 
the RO continued the denial of the Veteran's claim (as 
reflected in the July 2007 supplemental statement of the case 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.

In October 2007, the Board issued a decision declining to 
reopen the Veteran's claim for service connection for a 
psychiatric disorder, to include a psychosis.  The Veteran 
appealed the Board's October 2007 decision to the Court.  In 
a June 2008 Order, the Court granted a Joint Motion for 
Remand filed by the parties, vacating the Board's October 
2007 decision and remanding the claim to the Board for 
further proceedings consistent with the Joint Motion.

In October 2008, the Board remanded the Veteran's claim to 
the RO (via the AMC), for further action.  After completing 
some of the requested development, the RO continued the 
denial of the claim (as reflected in a June 2009 SSOC) and 
returned the appeal to the Board for further consideration.

When this claim was last before the Board, he was represented 
by a private attorney.  In May 2009, the Veteran granted a 
power-of-attorney in favor of Disabled American Veterans with 
regard to the claim on appeal.  The Veteran's current 
representative has submitted written argument on his behalf.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In October 2008, this matter was remanded, in part, so that 
the Veteran could be provided proper notice as required by 
the Veterans Claims Act of 2000 (VCAA).  While a notice 
letter was sent to the Veteran, the letter did not provide 
proper VCAA notice as instructed by the Board.  

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board further notes 
that proper notice under Kent describes "what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  See Kent, 20 Vet. 
App. at 10.

In this case, the Veteran filed his request to reopen his 
claim for service connection on August 22, 2001.  For claims 
filed prior to August 29, 2001 (as in the present case), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

A March 2007 letter informed the Veteran that he had been 
previously denied service connection for a psychiatric 
condition by the Board because, while he had submitted 
evidence of a current psychiatric disability, it was not 
shown to have been incurred in or aggravated by service, or 
to have been incurred within one year of separation from 
service.  The letter informed the Veteran that new and 
material evidence was required to reopen his claim; however, 
in defining new and material evidence, the letter used part 
of the definition of new and material evidence as in effect 
since August 29, 2001, specifically informing the Veteran 
that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2008).  

In October 2008, the Board remanded this claim instructing 
that the Veteran be sent a letter that included the 
definition of "new and material evidence" as in effect 
prior to August 29, 2001.  The letter was also supposed to 
explain what type of evidence was needed to reopen the claim 
as well as what was needed to establish the underlying claim 
for service connection.  The notification letter subsequently 
mailed to the Veteran in December 2008 again provided the 
wrong definition of new and material evidence and did not 
explain the type of evidence needed to establish the 
underlying claim for service connection.  


Hence, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
explain what type of evidence is needed to reopen the claim, 
as well as what is needed to establish the underlying claim 
for service connection, and provide the definition of "new 
and material evidence" as in effect prior to August 29, 
2001.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a VCAA-compliant letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

This letter must explain what type of 
evidence is needed to reopen the claim (in 
light of the basis(es) for the prior 
denial of the claim in the February 1999 
Board decision) as well as what is needed 
to establish the underlying claim for 
service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining the 
term "new and material evidence," the RO 
must use the version of 38 C.F.R. § 3.156 
applicable to claims filed prior to August 
29, 2001.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


